FILED
                             NOT FOR PUBLICATION                            FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE N. ARAGON,                                  No. 12-70411

               Petitioner,                       Agency No. A074-422-167

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Jose N. Aragon, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his motion to reopen removal proceedings based on

ineffective assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen. Avagyan v.

Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss in part the

petition for review.

      The agency did not abuse its discretion in denying Aragon’s motion to

reopen as untimely where the motion was filed more than twelve years after his

removal order became final, see 8 C.F.R. § 1003.23(b)(1), and Aragon failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner who is

prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      We lack jurisdiction to consider Aragon’s contention that he received

ineffective assistance of counsel from the attorney who prepared his motion to

reopen because Aragon failed to raise this contention before the agency. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      In light of this disposition, we need not reach Aragon’s remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      12-70411